ASSIGNMENT AND ASSUMPTION AGREEMENT This Assignment and Assumption Agreement is made as of April 1, 2014, by and between Franklin Advisers, Inc. (“FAV”) and Franklin Alternative Strategies Advisers, LLC (“FASA”), each a direct or indirect wholly-owned subsidiary of Franklin Resources, Inc. WHEREAS, FAV and FASA are each registered as an investment adviser under the Investment Advisers Act of 1940 and are engaged in the business of rendering management, investment advisory, counseling and supervisory services to investment companies and other investment advisory clients; WHEREAS, FAV serves as the investment manager to the Franklin Managed Volatility Global Allocation VIP Fund (the “Fund”), a series of Franklin Templeton Variable Insurance Products Trust (the “Trust”), pursuant to the Amended and Restated Investment Management Agreement dated as of May 1, 2013 between the Trust, on behalf of the Fund, and FAV (the “IM Agreement”); WHEREAS, FAV has transferred (the “Transfer”) to FASA all of its key investment advisory and support personnel that comprise the Franklin Global Tactical Allocation Group within FAV; WHEREAS, the Transfer does not result in a change of control or management, and thus does not constitute an “assignment” of the IM Agreement under the Investment Company Act of 1940; and WHEREAS, the Board of Trustees of the Trust, including a majority of the Independent Trustees of the Trust present in person, approved a form of this Assignment and Assumption Agreement at a meeting held on February 25, 2014. NOW, THEREFORE, the parties hereto agree as follows: 1.
